ri      ORIGINAL
                                                                                            03/01/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 22-0080


                                        OP 22-0080

                                                                          HLED
THEO BUFFALO BULLTAIL,
                                                                           MAR 01 2022
              Petitioner,                                                Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                          State of Montana
       v.
                                                                      ORDER
 STATE OF MONTANA and
 TROOPER FRENCH,

              Respondents.



       Theo Summers Buffalo Bulltail petitions this Court for a writ of review, pursuant to
§ 27-25-102, MCA. Bulltail asserts that review is appropriate because he has "no other
plain speedy or adequate remedy to obtain [the] record and Justice as it pertains to the
government officer of Judiciary (Trooper)."        In his labeled "affidavit" which is not
notarized, he contends that this Trooper acted erratically for two to four miles while
pursuing Bulltail and flashing his headlights without his top lights or sirens. Bulltail adds
that he feared for his safety and headed for the reservation. He states that the Trooper
activated his top lights later. Bulltail puts forth that, as a result, he was in a wreck that
caused physical damage to his body. He further contends that the officer should have used
his lights for a stop. Bulltail asks for our review because he almost lost his life.
       A writ of review, also known as certiorari, has specific statutory procedures.
Sections 27-25-101, through 27-25-305, MCA. Typically, this Court reviews proceedings
for contempt or where a lower court or tribunal has exceeded its jurisdiction. Sections
27-25-102(1) and (2), MCA; Animal Found. of Great Falls v. Mont. Eighth Judicial Dist.
Ct., 2011 MT 289, ¶ 16, 362 Mont. 485, 265 P.3d 659. An application for writ of review
"must be made on affidavit by the party beneficially interested[1" Section 27-25-201,
MCA. The writ typically applies to proceedings where a transcript or record would be
available. Sections 27-25-202, MCA.
       Bulltail does not present a proceeding for review under Montana law. This Court
declines to review these allegations and this matter because it is not a proceeding before
any tribunal with any sort of record or transcript. Sections 27-25-102 and -202, MCA.
Bulltail is challenging a Trooper's actions during pursuit, leading to Bulltail suffering
injuries after he drove off the road. Bulltail has a remedy at law by raising such issues
concerning his arrest in a criminal proceeding. We point out that Bulltail is on a federal
hold in the Yellowstone County Detention Center.' Therefore,
       IT IS ORDERED that Bulltail's Petition for Writ of Review is DENIED and
DISMISSED.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to:
Trooper Joshua French; counsel of record, and Theo Buffalo Bulltail personally.
       DATED this 1          day of March, 2022.



                                                                    Chief Justice


                                                         ‘94 noi JUL,




'The jail roster has Theo Buffalo Bulltail listed since January 18, 2022, and being held on federal
charges. www.yellowstonecountymt.gov/sheriff/detention/dcsearch.asp, last visited February 23,
2022.
                                           2